Citation Nr: 1520091	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  12-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-phlebitic syndrome of the left foot, evaluated as 10 percent disabling from September 29, 1998, through December 27, 2004; as 20 percent disabling from December 28, 2004, through June 12, 2012; and as 40 percent disabling on and after June 13, 2012.

2.  Entitlement to an increased evaluation for post-phlebitic syndrome of the right foot, evaluated as 10 percent disabling prior to December 28, 2004; as 20 percent disabling from December 28, 2004, through June 12, 2012; and as 40 percent disabling on and after June 13, 2012.

3.  Entitlement to an increased combined rating for service-connected disabilities, currently rated as 70 percent disabling from December 28, 2004, and as 90 percent disabling from June 13, 2012.  

4.  Entitlement to an effective date prior to June 13, 2012, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004, March 2006, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The March 2004 rating decision granted entitlement to service connection for post-phlebitic syndrome of the left and right feet, characterized as left and right foot conditions.  As will be discussed in more detail below, the Board finds that, pursuant to 38 C.F.R. § 3.156(b), this decision did not become final because new and material evidence was received within one year.  

The March 2006 rating decision continued 10 percent ratings for post-phlebitic syndrome of the left and right feet.  The Veteran filed a notice of disagreement in September 2006.  In an August 2007 rating decision, the Togus, Maine, RO increased these ratings to 20 percent, effective December 28, 2004, the date on which the Veteran's increased rating claim was received by VA.  These 20 percent ratings were continued in a May 2010 rating decision.  

In a November 2011 remand, the Board noted that the Veteran had filed a notice of disagreement with the denial of the increased ratings in March 2006 and that the August 2007 increase had constituted a partial, rather than full, grant of the benefits sought by the Veteran.  It therefore determined that the Veteran's claims had not been fully resolved.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  It took jurisdiction of this increased rating claim for the limited purpose of directing the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, a statement of the case was issued in September 2012, and the Veteran filed a VA Form 9 perfecting her appeal of these increased rating claims in October 2012.  

In a September 2012 rating decision, the RO granted increased ratings of 40 percent for the Veteran's left and right foot post-phlebitic syndrome, effective June 13, 2012.  Because these ratings constitute less than a full grant of the benefits that are sought on appeal, these issues remain on appeal.

The Board notes that the November 2011 Board remand also remanded issues of entitlement to increased ratings for left foot hallux limitus deformity and uterine fibroids for issuance of a statement of the case pursuant to Manlincon.  Statements of the case addressing these claims were issued in September 2012.  In her October 2012 substantive appeal, the Veteran checked the box indicating that "I HAVE READ THE STATEMENT OF THE CASE AND ANY SUPPLEMENTAL STATEMENT OF THE CASE I RECEIVED.  I AM ONLY APPEALING THESE ISSUES: (List below.)"  She listed the following issues in the indicated box:

	I.  Post-phlebitis syndrome Rating
	II.  Combined Ratings in Excess of 60% AND 70%
      III.  Incorrect Effective Dates
      IV.  Incorrect Effective Date- Individual Unemployability* (IU)

The Board notes that the hallux limitus and uterine fibroids claims are not listed amongst the issues for which the Veteran was perfecting her appeal, and that none of her subsequent arguments in the VA Form 9 suggests an intention to perfect an appeal for either of those claims.  The Veteran did not otherwise submit a substantive appeal within 60 days of issuance of the statement of the case, as is required in order to perfect an appeal of a claim by 38 C.F.R. § 20.302(b) (2014).  The Board therefore finds that the claims of entitlement to increased ratings for left foot hallux limitus deformity and uterine fibroids have not been perfected for appeal, and they are not before the Board.

Of the four issues that the Veteran listed on the October 2012 substantive appeal, the Board notes that the Veteran's contentions concerning Issues I (the post-phlebitis syndrome rating claims), II (the combined ratings claim), and IV (the earlier effective date for a TDIU claim) are clear and are consistent with VA's understanding of these issues.  With respect to Issue I, the Veteran believes that ratings in excess of those that are currently in effect for her post-phlebitic syndrome of the left and right feet are warranted.  That claim is reflected in Issues 1 and 2 as listed on the title page, above.  

With respect to Issue II, the Veteran believes that VA's calculation of her combined ratings was incorrect, resulting in a combined disability rating that is lower than the rating that results from her own calculations.  That claim is reflected in Issue 3 as listed on the title page, above.

With respect to Issue IV, the Veteran believes that the effective date of her TDIU should be prior to June 13, 2012.  That issue is reflected in Issue 4 as listed on the title page, above.  

Her explanation for Issue III (incorrect effective dates) reveals some confusion on the Veteran's part that the Board wishes to clear up at this time.  On her October 2012 substantive appeal, the Veteran explained this issue by noting that "VA made error in effective dates.  See Appeals Remand 11/10/11 for correct effective dates as veteran with 1 dependent."  In a January 2014 letter, the appellant noted that "[m]y issues are based on the CUE (clear and unmistakable error) made by the Rater(s) who ignored the action of Remand by a Washington, DC BVA judge.  I was given another partial grant of ratings again and the wrong effective dates.  The effective dates are from 12-28-2004 to present."  In a February 2014 letter, the Veteran stated the following:

The Reason for Appeal is that the former rating made an error in the effective date.  He/she was to use the DC's BVA Remand action date that says increase above 20% (full grant) is effective since 12-28-2004 to present.  The Rater's decision letter was 9-13-2012 to which the error was made.  

Please ensure that the DRO Reviews my file along with the BVA decision dated 11-10-2011 to issue a new decision letter.

As noted above, a September 2012 rating decision granted a partial, 40 percent rating for post-phlebitic syndrome of the left and right feet, effective June 13, 2012.  The Veteran appears to have interpreted the Board's November 2011 remand as having awarded ratings in excess of 20 percent for the left and right foot post-phlebitic syndrome effective from December 28, 2004.  The Board believes that this confusion has arisen because the format of the RO's rating decisions is different from that of the Board's decisions and remands.  While the RO rating decision lists its decision on the first page, the Board merely states the issues that will be decided or remanded at the beginning, under the heading "The Issues."  Nothing that appears under that heading constitutes a grant or denial of any benefit that is being sought; rather, the Board is merely presenting the issues that will be decided or remanded in its decision.  

On the first page of the November 2011 Board decision, the Board merely listed the issues as follows:

2.  Entitlement to an increased rating for right foot postphlebitic syndrome from December 28, 2003, to December 27, 2004, rated as 10 percent disabling.

3.  Entitlement to an increased rating for right foot postphlebitic syndrome from December 28, 2004, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for left foot postphlebitic syndrome from December 28, 2003, to December 27, 2004, rated as 10 percent disabling.

5.  Entitlement to an increased rating for left foot postphlebitic syndrome since December 28, 2004, currently rated as 20 percent disabling.

That is, the Board was merely noting that the Veteran was seeking entitlement to these benefits, not that these benefits were being granted.  In the body of its November 2011 remand, the Board noted that the Veteran had been denied the above benefits and had initiated the appeals process through her submission of a notice of disagreement in September 2006.  At the time of the November 2011 Board remand, the Veteran had not been issued a statement of the case, and had therefore not been given the opportunity to perfect an appeal of these claims to the Board.  The Board assumed jurisdiction of these claims for the limited purpose of remanding them to the RO to direct the issuance of a statement of the case and to give the Veteran the opportunity to perfect an appeal.  

In short, the Board's remand determined that not all of the steps that are necessary to perfect a substantive appeal of these issues had been completed.  Because action on VA's part was necessary before an appeal could be perfected by the Veteran, it was necessary to remand those claims in order to direct the RO to take the necessary action.  On remand, the RO found that a partial increase, to 40 percent effective June 13, 2012, was warranted.  Its September 2012 rating decision communicated that partial grant to the Veteran.  

In light of the above, the Board notes that no actual benefits were awarded to the Veteran in the Board's November 2011 remand, and that the RO has not been remiss in executing the Board's November 2011 remand instructions.  

The Board notes that, even though the November 2011 Board remand did not, in fact, establish entitlement to an effective date of December 28, 2004, for ratings in excess of 20 percent, the Veteran's concerns about the establishment of an earlier effective date for an increased rating for her post-phlebitic syndrome of the left and right feet are considered as part of Issues 1 and 2 on the title page, above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of separate staged ratings for post-phlebitic syndrome of the left and right feet under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2014).  Under Diagnostic Code 7121, a 10 percent rating applies where there is intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating applies where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating applies where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating applies where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating applies where there is massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.  A note added to this Diagnostic Code directs that these evaluations are for involvement of a single extremity; if more than one extremity is involved, evaluate each extremity separately and combine (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104.

Prior to December 28, 2004, the Veteran's post-phlebitic syndrome of the left and right feet were each rated 10 percent disabling.  From December 28, 2004, through June 12, 2012, these disabilities were each rated 20 percent disabling.  On and after June 13, 2013, these disabilities were each rated as 40 percent disabling.  She essentially contends that higher ratings are warranted.

Before considering whether an increased rating is warranted, however, the Board must first determine the pertinent period for this appeal.  On September 29, 1998, VA received the Veteran's claim of entitlement to service connection for a bilateral foot disability.  This claim was eventually granted in a March 2004 rating decision, which assigned 10 percent ratings for each foot effective September 29, 1998.

Rating actions from which an appeal is not perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

Regarding the finality of an RO rating decision, the Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid notice of disagreement with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 160-61 (1999).

Accordingly, the Board must assess any evidence submitted during the one-year period following the March 2004 rating decision and make a determination as to whether it constitutes new and material evidence relating to the old claim.

In Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the definition for the phrase "new and material" contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b).  Id. at 1304.  Thus, "new" evidence means existing evidence not previously submitted to agency decision makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Turning to the case at hand, in December 2004, the Veteran submitted a statement asserting, in relevant part, that "[m]y swelling is now elevated from intermittent to constant with no relief from jobst stockings."  The Board notes that this statement was received within one year of the March 2004 rating decision.  It is "new" in that it was not of record at the time of the March 2004 rating decision.  It is "material" in that it relates to the severity of the symptoms of the Veteran's post-phlebitic syndrome of the left and right feet.  Specifically, it suggests the presence of symptoms of such severity that may be consistent with the assignment of a 20 percent rating.  The Board therefore finds that this December 2004 statement constitutes new and material evidence.  As a result, the Board must consider the current appeal to have arisen from the September 29, 1998, claim, and must consider whether increased ratings are warranted at any time from September 29, 1998, to the present.  

In light of the new and material evidence submitted within a year after the March 2004 initial rating decision, a readjudication of the March 2004 initial rating decision is required, as readjudication of these claims in the September 2012 statement of the case only extended back to December 28, 2003, leaving more than five years (from September 29, 1998, through December 27, 2003) unadjudicated.  Readjudication is additionally necessary in light of VA's receipt of evidence pertaining to the period prior to December 28, 2003, following the March 2004 rating decision.  The Board will therefore remand these claims for the issuance of a supplemental statement of the case.  

The Board emphasizes that the issues of entitlement to increased ratings for post-phlebitic syndrome of the left and right feet on appeal are now understood to arise from the original September 1998 claim and require consideration of entitlement to ratings in excess of 10 percent from September 29, 1998, through December 27, 2004; ratings in excess of 20 percent from December 28, 2004, through June 12, 2012; and ratings in excess of 40 percent on and after June 13, 2012.  The AOJ must readjudicate the matters of the initial disability ratings specifically to determine, in light of the expanded evidentiary record, whether the Veteran's post-phlebitic syndrome of the left and right feet warrants increased ratings at any time on and after September 29, 1998.

This remand of the Veteran's increased rating claims may potentially result in the assignment of increased disability ratings, which would in turn result in a recalculation of the Veteran's combined disability rating.  The issue of entitlement to an increased combined rating for service-connected disabilities, currently rated at 70 percent from December 28, 2004, and at 90 percent from June 13, 2012, is therefore inextricably intertwined with the increased rating claims.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the increased rating claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the claim of entitlement to a TDIU was granted in a September 2012 rating decision, and an effective date of June 13, 2012 was assigned.  In her October 2012 substantive appeal, the Veteran registered her disagreement with the assigned effective date.  The Board considers this statement to be a notice of disagreement with the assigned effective date.  The appellant has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on this issue. The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to an effective date prior to June 13, 2012, for the grant of a TDIU must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to an effective date prior to June 13, 2012, for the grant of a TDIU. The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO is free to undertake any additional development deemed necessary with respect to that issue.

2.  Please review the expanded record and readjudicate the claims on appeal: entitlement to increased ratings for post-phlebitic syndrome of the left and right feet, evaluated as 10 percent disabling from September 29, 1998, through December 27, 2004; as 20 percent disabling from December 28, 2004, through June 12, 2012; and as 40 percent disabling on and after June 13, 2012.  The claims are now understood to arise from the Veteran's original September 1998 service connection claim.  If any element of the claims remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond before the case is returned to the Board for further appellate review.   

As this readjudication has been made necessary by the Board's determination that the March 2004 rating decision (which provided the initial rating assignments) has not become final, the initial rating determination remains pending and the complete record must be considered and addressed in determining whether increased ratings are warranted at any time.

3.  Following completion of the above, readjudicate the issue of entitlement to an increased combined rating for service-connected disabilities, currently rated at 70 percent from December 28, 2004, and at 90 percent from June 13, 2012.  The AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond before the case is returned to the Board for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




